Citation Nr: 0424964	
Decision Date: 09/10/04    Archive Date: 09/16/04

DOCKET NO.  03-09 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee.


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had active service from January 1990 to July 
1993, including service in the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina, that denied the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.  

The veteran was scheduled to appear at a June 23, 2004, 
Travel Board hearing but she failed to report; she has not 
provided a reason for her absence and has not otherwise 
requested another hearing.  As such, the Board will proceed 
with appellate review of her claim.


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained by the RO and the duty to notify has been satisfied.

2.  The veteran's chondromalacia of the left knee is 
manifested by such symptoms as minimal joint effusion and 
patellofemoral mis-alignment.


CONCLUSION OF LAW

The criteria for a disability rating in excess of 10 percent 
for chondromalacia of the left knee have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 
4.71a, Diagnostic Code 5099-5010 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veteran's Claims Assistance Act

The Board observes that the Veterans Claims Assistance Act of 
2000 (hereinafter "the VCAA") and its implementing 
regulations essentially eliminated the requirement that a 
claimant submit evidence of a well-grounded claim.  These 
regulations provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103A, 5107(a) 
(West 2002); 38 C.F.R. §§ 3.102, 3.159(c)-(d)) (2003).

The VCAA and its implementing regulations also include new 
notification provisions.  Specifically, they require VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b) (2003).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (hereinafter, the 
"Court") held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.

Here, the RO provided notice to the veteran of the evidence 
needed to substantiate the claim of entitlement to a 
disability rating in excess of 10 percent for chondromalacia 
of the left knee.  In a letter dated in March 2002, prior to 
the adjudication of the currently appealed claim, the veteran 
was informed of VA's obligations to notify and assist 
claimants under the VCAA, and she was notified of what 
records VA would attempt to obtain on her behalf, what 
records the veteran was expected to provide in support of her 
claim, and of the need to advise VA of or submit any 
additional information or evidence that she wanted 
considered.  See Pelegrini, supra.  The veteran also was 
provided with a copy of the appealed rating decision, a 
statement of the case, and a supplemental statement of the 
case.  These documents provided her with notice of the law 
and governing regulations, as well as the reasons for the 
determinations made regarding her claim and the requirement 
to submit medical evidence that established entitlement to a 
disability rating in excess of 10 percent for chondromalacia 
of the left knee.  By way of these documents, the veteran 
also was specifically informed of the cumulative evidence 
already having been previously provided to VA or obtained by 
VA on her behalf.  Thus, the Board observes that all of the 
aforementioned correspondence informed the veteran of the 
evidence she was responsible for submitting and what evidence 
VA would obtain in order to substantiate her claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records and post-service medical 
records, including VA medical records and examination 
reports.  Under the circumstances in this case, the veteran 
has received the notice and assistance contemplated by law 
and adjudication of the claim of entitlement to a disability 
rating in excess of 10 percent for chondromalacia of the left 
knee poses no risk of prejudice to the veteran.  See Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) 
(VCAA does not require remand where VA thoroughly discussed 
factual determinations leading to conclusion and evidence of 
record provides plausible basis for factual conclusions, and 
where development of the evidence was as complete as was 
necessary for a fair adjudication of the claims, because the 
VCAA had not changed the benefit-of-the-doubt doctrine); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

As relevant to the currently appealed claim, the evidence 
includes the veteran's VA outpatient treatment records from 
December 2000 to June 2003 and lay statements.

A review of the veteran's VA outpatient treatment records 
from December 2000 to June 2003 reveals that, in November 
2001, the veteran complained of left knee pain.  Physical 
examination of the veteran's extremities revealed a full 
range of motion and tenderness to palpation in the left knee.  
The assessment included left knee pain.  

X-rays of the veteran's left knee taken in January 2002 
showed no fracture or effusion.  The radiologist's impression 
was a negative left knee.

In a statement received at the RO in April 2002, the veteran 
stated that she had been given a knee brace "to be used when 
I do a lot of walking."

On VA outpatient treatment in April 2002, the veteran's chief 
complaint was left knee pain which consisted of "a lot of 
popping with movement," tightness and stiffness in the left 
knee, and an inability to sit on the left knee.  She stated 
that her left knee pain had begun in 1991 and had worsened 
progressively over time.  She also stated that she had been 
diagnosed with patellofemoral syndrome of the left knee after 
twisting it during basic training.  She stated further that 
prolonged sitting and walking aggravated her left knee pain.  
The veteran rated her left knee pain as 5 out of 10 on a pain 
scale and reported that it consisted of a sore ache and 
cramping pain that occurred daily and was located around the 
medial lateral aspect of the knee joint and radiated around 
the left knee cap and down in to the left shin.  Physical 
examination of the veteran's left knee revealed no crepitus 
or effusion, negative anterior and posterior drawer signs, 
slight laxity in the medial collateral joint, and the lateral 
collateral joint was painful to manipulation with slight 
laxity.  The veteran also complained of pain when pushing 
down on the patella.  The assessment was knee pain 
(chondromalacia patella).

The veteran complained of left knee pain in the medial to 
lateral patellar region and left knee stiffness and popping 
with pain on movement on VA outpatient examination in June 
2002.  She reported that she had injured her knee during a 
road march in service in 1990 and had been diagnosed with 
patellofemoral syndrome.  Physical examination of the 
veteran's left knee revealed patellofemoral pain, no 
effusion, and medial joint line to lateral joint line 
tenderness.  X-rays were normal.  The diagnoses were 
patellofemoral mal-alignment of the left knee and internal 
derangement of the left knee.

On VA joints examination in June 2002, the veteran complained 
of daily recurrent left knee pain that was 7 out of 10 on a 
pain scale and increased popping of the left knee that was 
aggravated by weight bearing of any kind.  She reported 
developing severe pain in her left knee "following a long 
march" in March 1999 and that this condition somewhat 
interfered with her activities of daily living and her job as 
an office worker.  Physical examination of the veteran 
revealed that she ambulated entirely normally, there was 
slight tenderness of the medial aspect of the patella of the 
left knee (which the examiner mis-identified as the right 
knee), no swelling, deformity, limitation of motion, or pain 
on motion, there were negative drawer, McMurray's, and 
Lachman's signs, and the veteran was able to squat, toe, 
heel, and hop without evidence of pain.  There also was no 
ankylosis of the knee.  The diagnosis was chondromalacia of 
the left knee.

On VA magnetic resonance imaging (MRI) scan of the veteran's 
left knee in September 2002, the veteran's anterior and 
posterior cruciate ligaments were intact, the menisci were 
unremarkable without evidence of a tear, and there was 
minimal fluid in the knee joint.  The medial and lateral 
collateral ligament complexes were normal.  The 
patellofemoral joint cartilage was intact, and the marrow 
signals of the distal femur, proximal tibia, and fibula all 
were normal.  The impression was an unremarkable MRI scan of 
the left knee, except for minimal joint effusion.  X-rays of 
the veteran's left knee in September 2002 also showed no 
evidence of fracture or dislocation, unremarkable soft 
tissue, and an intact patella.  The impression was an 
unremarkable x-ray of the left knee.

In a statement on her October 2002 Notice of Disagreement 
with the currently appealed rating decision, the veteran 
contended that she experienced daily problems with her left 
knee which limited her activities of daily living.  She also 
contended that her left knee pain had worsened.  

The veteran complained of left knee pain and patella 
discomfort on VA outpatient treatment in April 2003.  
Physical examination of the veteran revealed a full range of 
motion in the left knee and strength was 5/5.  It was noted 
that the veteran's recent MRI had been normal (discussed 
above).  The diagnosis was chondromalacia of the patella.

In a statement on her February 2003 substantive appeal (VA 
Form 9), the veteran stated that her left knee had become 
more limited and there was a large knot above her left knee.

On VA outpatient treatment in May 2003, the veteran 
complained of left knee pain when ambulating, kneeling, 
climbing stairs, and hiking.  She stated that a left knee 
brace helped relieve some of her pain and she wore it while 
hiking.  Objective examination of the veteran revealed full 
active range of motion in both legs, strength was 4-/5 in the 
hamstrings bilaterally, knee extension strength was 4+/5 with 
static contraction, and there was decreased endurance on 
repeated muscle contractions, neurological sensation was 
intact, and there was a palpable nodule in the left 
quadriceps muscle just above the patella.  It was noted that 
the veteran's left knee MRI scan and x-rays all had been 
unremarkable.  The assessment was signs and symptoms 
consistent with a diagnosis of chondromalacia of the patella 
with decreased hamstring strength, oblique muscle strength, 
and muscular endurance, and pain with activities of daily 
living.

Analysis

The veteran essentially contends on appeal that she is 
entitled to an increased rating for her service-connected 
chondromalacia of the left knee because her left knee pain 
has worsened.

At the outset, the Board notes that disability evaluations 
are determined by the application of a schedule of ratings 
which is based on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2003).  
Separate diagnostic codes identify the various disabilities.  
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating.  Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2003).  
Additionally, as in this case, a hyphenated Diagnostic Code 
may be used in order to more accurately describe the service-
connected disability based on its residuals.  38 C.F.R. 
§ 4.27 (2003).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40 (2003).

The factors of disability effecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse.  The 
knee is considered a major joint.  38 C.F.R. § 4.45 (2003).

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history.  See generally 38 
C.F.R. § 4.1 (2003); Payton  v. Derwinski, 1 Vet. App. 282, 
287 (1991).  Where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, the Court has held that it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994); see also Powell v. West, 13 
Vet. App. 31, 35 (1999) (all relevant and adequate medical 
data of record that falls within the scope of the increased 
rating claim should be addressed).

Here, the veteran's service-connected chondromalacia of the 
left knee is evaluated as 10 percent disabling by analogy to 
38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2003).  
Diagnostic Code 5010 provides that arthritis due to trauma 
that is substantiated by x-ray findings is rated as 
degenerative arthritis.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5010 (2003).  

Degenerative arthritis is evaluated under Diagnostic Code 
5003 on the basis of limitation of motion for the specific 
joint or joints involved.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  When the 
limitation of motion of the specific joint or joints involved 
is non-compensable under the appropriate diagnostic codes, an 
evaluation of 10 percent is applied for each major joint or 
group of minor joints affected by limitation of motion.  In 
the absence of limitation of motion, a 10 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint 
groups.  A 20 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups and there are occasional 
incapacitating exacerbations.  The 10 and 20 percent 
evaluations based on X-ray evidence may not be combined with 
ratings based on limitation of motion.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5003 (2003).  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or mal-aligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by x-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.

The veteran's service-connected chondromalacia of the left 
knee also could be evaluated under other Diagnostic Codes for 
rating knee disabilities.  For example, Diagnostic Code 5256 
provides disability ratings for knee ankylosis.  A minimum 
compensable evaluation of 30 percent available for ankylosis 
in a favorable angle in full extension or in slight flexion 
between zero and 10 degrees.  The next higher evaluation of 
40 percent is available for ankylosis in flexion between 10 
and 20 degrees.  An evaluation of 50 percent is available for 
ankylosis in flexion between 20 and 45 degrees.  Finally, the 
maximum evaluation of 60 percent is available under 
Diagnostic Code 5256 for ankylosis that is extremely 
unfavorable in flexion at an angle of 45 degrees of more.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5256 (2003).

Diagnostic Code 5257 provides disability evaluations for 
recurrent subluxation or lateral instability of the knee.  An 
evaluation of 20 percent is available for moderate recurrent 
subluxation or lateral instability.  The maximum evaluation 
of 30 percent is available for severe recurrent subluxation 
or lateral instability.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5257 (2003).

Diagnostic Codes 5260 and 5261 provide disability ratings for 
limitation of flexion and extension of the leg, respectively.  
An evaluation of 20 percent is available under Diagnostic 
Code 5260 where flexion of the leg is limited to 30 degrees.  
The maximum evaluation of 30 percent is available where 
flexion of the leg is limited to 15 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5260 (2003).  Where leg extension is 
limited to 15 degrees, an evaluation of 20 percent may be 
assigned under Diagnostic Code 5261.  The next higher 
evaluation of 30 percent is available where leg extension is 
limited to 20 degrees.  An evaluation of 40 percent is 
available where leg extension is limited to 30 degrees.  
Finally, the maximum evaluation of 50 percent is available 
where leg extension is limited to 45 degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).

Diagnostic Code 5262 provides disability ratings for 
impairment of the tibia and fibula.  Where such impairment is 
manifested by mal-union of the tibia and fibula with moderate 
knee or ankle disability, an evaluation of 20 percent may be 
assigned.  An evaluation of 30 percent is available where the 
mal-union of the tibia and fibula is accompanied by marked 
knee or ankle disability.  Finally, the maximum evaluation of 
40 percent is available where there is non-union of the tibia 
and fibula with loose motion that also requires a brace.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2003).

Taking into account the relevant evidence outlined above, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to a disability rating in excess of 10 
percent for chondromalacia of the left knee.  Specifically, 
the Board finds that the veteran is not entitled to an 
increased rating for her service-connected chondromalacia of 
the left knee under any of the Diagnostic Codes discussed 
above.  

A review of the objective medical evidence of record reveals 
complaints of left knee pain on VA outpatient treatment in 
November 2001, although physical examination revealed a full 
range of motion and only tenderness to palpation in the left 
knee.  The veteran's January 2002 left knee x-rays were 
negative and showed no fracture or effusion.  There also was 
no left knee effusion on outpatient examination in April 
2002, although the veteran again complained of left knee pain 
and pain in the patella.  The diagnosis was chondromalacia of 
the patella.  The veteran complained of left knee pain on VA 
outpatient treatment in June 2002, at which time a physical 
examination revealed patellofemoral pain and no effusion.   
X-rays of the left knee were normal.  The diagnoses were 
patellofemoral mal-alignment and internal derangement of the 
left knee.  Later that same month, on VA joints examination 
in June 2002, physical examination of the veteran revealed 
slight tenderness in the patella of the left knee, no 
swelling, deformity, limitation of motion, or pain on motion, 
and there was no left knee ankylosis.  The VA examiner 
diagnosed chondromalacia of the left knee.  The veteran's MRI 
scan of the left knee in September 2002 was unremarkable, 
except for minimal joint effusion, and left knee X-rays also 
were unremarkable.  Although the veteran complained of left 
knee and patellar pain on outpatient examination in April 
2003, physical examination showed a full range of motion in 
the left knee and strength was 5/5.  Finally, the veteran 
again complained of left knee pain on VA outpatient treatment 
in May 2003, although objective examination revealed a full 
active range of motion in both legs.  The VA examiner's 
assessment was that the veteran's signs and symptoms were 
consistent with chondromalacia of the patella with decreased 
muscular endurance and pain during the activities of daily 
living.  

With regard to the veteran's current 10 percent evaluation 
under Diagnostic Code 5099-5010, the Board observes that 
there is no x-ray evidence of the involvement of two or more 
major or minor joint groups and occasional incapacitating 
exacerbations of left knee pain such that the veteran is 
entitled to a higher disability rating for her service-
connected chondromalacia of the left knee.  In fact, a review 
of the veteran's outpatient treatment reports does not show 
any x-ray evidence of arthritis such that she is entitled to 
a disability rating in excess of 10 percent for 
chondromalacia of the left knee.  Even if there were x-ray 
evidence of arthritis in the left knee, there also is no 
compensable limitation of motion demonstrated in the left 
knee, so the Lichtenfels rule is not applicable here.  Given 
the symptomatology associated with the veteran's service-
connected chondromalacia of the left knee, and given that 
there is no x-ray evidence of the involvement of two or more 
major or minor joint groups or arthritis, the Board finds 
that the veteran is not entitled to a disability rating in 
excess of 10 percent for chondromalacia of the left knee 
under 38 C.F.R. § 4.71a, Diagnostic Code 5099-5010 (2003).

The RO correctly determined that, under Diagnostic Code 5010, 
these findings warrant a 10 percent evaluation.  See 
38 C.F.R. § 4.71, Diagnostic Code 5099-5010 (2003).  The 
veteran is not service connected for arthritis of any other 
major joint or minor joint groups to warrant a 20 percent 
evaluation under Diagnostic Code 5010.  Furthermore, none of 
the evidence establishes ankylosis of the knee, recurrent 
subluxation or lateral instability, limitation of motion on 
flexion or extension of the knee, or impairment of the tibia 
and fibula to warrant consideration of Diagnostic Codes 5256, 
5257, 5260, 5261, or 5262.  See 38 C.F.R. §§ 4.71a, 
Diagnostic Codes 5256, 5257, 5260, 5261, and 5262 (2003).  
However, as the objective medical evidence of record does not 
show ankylosis of the knee, recurrent subluxation or lateral 
instability, limitation of motion of the leg on flexion or 
extension, or any impairment of the tibia and fibula, the 
appropriate Diagnostic Code is 5010 as currently rated. 

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected chondromalacia of 
the left knee presented an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of an extraschedular 
rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2003); 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected chondromalacia of the left 
knee interferes markedly with employment (i.e., beyond that 
contemplated in the assigned rating), warrants frequent 
periods of hospitalization, or otherwise renders impractical 
the application of the regular schedular standards.  The 
evidence does not establish that the veteran has required 
hospitalization for her chondromalacia of the left knee; nor 
is there objective medical evidence showing that this 
disability markedly interferes with employment.  Therefore, 
in the absence of such factors, the Board finds that the 
criteria for submission for consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  Accordingly, 38 C.F.R. § 3.321(b)(1) does not 
support assigning a disability rating in excess of 10 percent 
to the veteran's service-connected chondromalacia of the left 
knee.

Finally, although the Board acknowledges the veteran's 
continuing complaints of pain in the left knee, the current 
10 percent evaluation adequately compensates her for such 
complaints.  See DeLuca, supra.

For the reasons and bases discussed above, the Board finds 
that the evidence is against the veteran's claim of 
entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2003).  The appeal is denied. 


ORDER

Entitlement to a disability rating in excess of 10 percent 
for chondromalacia of the left knee is denied.



	                        
____________________________________________
	K. PARAKKAL
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



